NUMBER 13-12-00368-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI—EDINBURG


JAVIER DE LA ROSA JR.,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.


                 ORDER TO FILE APPELLATE BRIEF
            Before Justices Rodriguez, Garza, and Benavides
                            Order Per Curiam
      On July 22, 2014, this Court abated and remanded this cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. We ordered the trial court to utilize whatever means necessary to make

appropriate findings and recommendations concerning the following:         (1) whether
appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to new court-appointed

counsel.

         On August 4, 2014, the trial court held a hearing and found that appellant’s

counsel, the Honorable Rebecca Rubane, has been ill and that appellant has not been

denied effective assistance of counsel. The trial court further ordered that the Honorable

Rebecca Rubane remain as appellant’s counsel.

         This Court has granted four previous motions for extension of time to file

appellant’s brief in this cause.   To date, counsel has failed to comply with this Court’s

order.

         IT IS THEREFORE ORDERED that the Honorable Rebecca Rubane, counsel

for appellant, file the appellate brief with this Court on or before August 18, 2014.

If the Honorable Rebecca Rubane fails to file the appellate brief with this Court on

or before August 18, 2014, then the Honorable Rebecca Rubane is ORDERED to

appear in person on August 25, 2014, at 9:30 a.m. in the Courtroom of the Thirteenth

Court of Appeals, located at 100 East Cano, Fifth Floor, Hidalgo County

Administration Building, Edinburg, Texas, to show cause why she should not be

held in contempt of court.
      The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Rebecca Rubane by certified mail, return receipt requested.

It is so ORDERED.

                                                                  PER CURIAM


Do not publish.
TEX. R. APP. P. 47.3.

Delivered and filed the
11th day of August, 2014.